Citation Nr: 0923393	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-23 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

In June 2009, the Board granted a motion to advance this case 
on the docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to noise in service.

2.  Symptoms of bilateral hearing loss and tinnitus were not 
continuous after service; associated pathology was not 
identified until 2001. 

3.  The Veteran's current bilateral hearing loss and tinnitus 
are unrelated to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service; nor can it be presumed to have incurred therein.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

In the present case, the Veteran is claiming entitlement to 
service connection for bilateral hearing loss and tinnitus.  
At the onset, the Board notes that his service treatment 
records were unavailable and appear to have been destroyed in 
a 1973 fire at the National Personnel Records Center (NPRC) 
in St. Louis, Missouri.  

The Board recognizes that in such cases there is a heightened 
obligation to assist the appellant in the development of the 
case, a heightened obligation to explain findings and 
conclusions, and a heightened duty to consider carefully the 
benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  See Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 
215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991)).  

However, notwithstanding the heightened duty in this case, 
the Board finds that the weight of the evidence preponderates 
against the Veteran's claims for service connection.  

In this case, the Board has considered the Veteran's 
statements asserting that he was exposed to noise from heavy 
artillery in service.  Specifically, he reports that he was 
assigned to field artillery, but then, as a result, he 
developed diminished hearing and was reassigned as a cook.  
The Board notes that, even though his Form DD-214 reflects 
that his assigned military occupational specialty (MOS) was 
as a cook, service personnel records dated November 1956 
indicated a specialty number of 140.00, the designated code 
for Field Artillery.

In this case, the Board finds that exposure to noise such as 
artillery fire is consistent with the Veteran's initial 
service occupation.  In giving due consideration to the 
places, types, and circumstances of his service, the Board 
finds that the weight of the evidence indicates that he was 
exposed to noise in service.  See 38 U.S.C.A. 
§ 1154(a).

However, the evidence does indicate that the Veteran 
developed a chronic disability of hearing loss or of tinnitus 
developed in service as a result of the noise exposure.  Even 
though service treatment records are unavailable, the post-
service evidence does not reflect diagnoses for hearing loss 
or tinnitus for many years after service discharge.  
Specifically, there are no medical findings of associated 
pathology until July 2001.  

Here, the Board acknowledges that the Veteran is competent to 
report symptoms because this requires only personal knowledge 
as it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  However, hearing loss and tinnitus are not the types of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  

Therefore, while the Veteran is competent to report symptoms 
of diminished hearing, he is not competent to diagnose his 
symptoms as a disability of hearing loss or provide competent 
testimony as to the etiology of his symptomatology and 
whether his current diagnosed disabilities began in service.  
Despite his competent statements alleging in-service noise 
exposure and complaints of decreased hearing, the Board finds 
that a chronic disability of hearing loss or tinnitus was not 
incurred in or aggravated by active duty service. 

In addition, the Board finds that a grant of service 
connection based upon continuity of symptoms is not 
warranted.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Here, the Veteran has indicated that he continued to 
experience symptoms of diminished hearing after he was 
discharged from the service.  In determining whether 
statements submitted by a veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991). 
 
In this case, the Board finds that the Veteran's reported 
history of continued hearing loss since active service, while 
competent, is nonetheless inconsistent with the other 
evidence of record.  For instance, according to a May 2006 
letter submitted by his private physician, the Veteran 
reported a history of hearing loss, but did not indicate 
whether it was of longstanding duration.  In fact, the 
private physician indicated that his bilateral hearing loss 
was demonstrated in a 2001 audiogram and further noted that 
his disability had increased in severity within the past one 
to two years.  

The Board finds that the Veteran's silence on the matters of 
incurrence and ongoing duration of his symptoms of diminished 
hearing, when otherwise reporting his past medical history of 
noise exposure, constitutes negative evidence.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).

Moreover, the post-service medical evidence provided does not 
reflect treatment related to hearing loss or tinnitus for 
more than 40 years following active service.  Even though he 
reported having two prior surgeries on his right ear, that 
were later identified as a likely tympanoplasty and ossicular 
reconstruction by the January 2006 VA examiner, the evidence 
does not show that the bilateral hearing loss or tinnitus 
were the cause for the surgeries.  In fact, in his own 
statement during the January 2006 VA examination, the Veteran 
informed the VA examiner that he was diagnosed with a right 
tympanic membrane perforation of unknown etiology in the 
early 1970s.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made now, made in connection 
with a claim for benefits, to lack probative value.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  Instead, the Board places higher 
probative value on the multi-year gap between discharge from 
active duty service (1958) and demonstrated hearing loss in 
2001 and tinnitus and 2005 (more than a 40-year gap).  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).
Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's hearing loss and tinnitus to active duty, despite 
his contentions to the contrary.    

To that end, the Board places significant probative value on 
a January 2006 VA examination undertaken specifically to 
address the issues on appeal.  At that time, the Veteran 
reported being exposed to noise from heavy artillery in 
training, which resulted in diminished hearing in service and 
prompted his assignment of a new MOS as a cook.  

Upon obtaining the Veteran's reported medical history and 
after a physical examination, the examiner provided a 
diagnosis of bilateral sensorineural hearing loss and 
normally occurring tinnitus.  The examiner opined there was 
insufficient objective evidence to demonstrate that his 
bilateral hearing loss and tinnitus are at least as likely as 
not incurred in or aggravated by military service.  

In opining that the Veteran's diagnoses of bilateral hearing 
loss and tinnitus are not likely related to service, the VA 
examiner explained that there was no documentation of hearing 
loss or tinnitus for many years after service separation. 
Additionally, with regard to his hearing loss, the examiner 
reflected that his occupational noise exposure for 32 years 
as a railroad freight conductor, as well as his post-military 
otological history of a previous tympanoplasty and ossicular 
reconstruction, weighed against a finding of service 
connection.  

Additionally, in finding that his diagnosis of tinnitus is 
not related to military noise exposure, the examiner 
specifically indicated that the tinnitus described by the 
Veteran is the type of tinnitus that occurs in normal hearing 
populations.  

While the VA examination is the only medical opinion of 
record pertaining to the Veteran's diagnosis of tinnitus, the 
Board notes that there is a conflicting medical opinion dated 
May 2006 that asserts a positive nexus opinion regarding the 
Veteran's diagnosed hearing loss.

The responsibility of the Board to assess the credibility and 
weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  The probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  

In the present case, it is noted that the May 2006 private 
opinion states that the Veteran's pattern of hearing loss 
"is consistent with [] prior noise exposure, and it should 
be considered more than likely that [his] hearing loss is in 
part due to prior noise exposure in the military."  In 
opining that his current hearing loss may be related to 
service, the private physician noted his previous history of 
"many years" in the military and exposure to heavy 
artillery.  

However, the Board notes that the subjective medical history 
provided and reviewed by the private physician is incomplete 
and partially inaccurate.  In this regard, it is noted that 
the Veteran served in the military for only two years, not 
"many years" as indicated in the private report.  Moreover, 
by his own statements, he was exposed to artillery noise for 
approximately 10 weeks.  

Of particular significance, there is no mention in the 
private opinion of the Veteran's lengthy employment as a 
railroad conductor.  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  Because the private 
medical opinion did not address or consider the Veteran's 
occupational noise exposure, the Board finds it to be of 
lesser probative value than the VA medical examination.  

In addition to the fact that it appears the private medical 
opinion is based on an inaccurate factual premise and an 
incomplete history, the private medical opinion does not 
state that the Veteran's hearing loss is likely related to 
his in-service noise exposure.  Rather, the private physician 
identifies the probability of whether his current hearing 
loss is "in part" due to prior military noise exposure.  

Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility. 
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  It has 
been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of service. Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).

For these reasons, the Board finds the January 2006 VA 
medical opinion to be of higher probative value than the 
private opinion.  The Board further finds that the VA 
examination was adequate for evaluation purposes.  
Specifically, the examiner reviewed the claims file, 
interviewed the Veteran, and conducted a physical 
examination.  Importantly, there is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  

In fact, the VA examiner noted his reported history of 
exposure to noise in service as a result of the time he spend 
in artillery training but found that other things, such as 
occupational noise, were interceding factors that indicated 
that his current disorders were unrelated to service.  

The Board has also considered the statements and sworn 
testimony of the Veteran and his wife, along with the 
statement submitted by an acquaintance, suggesting a nexus 
between his currently-diagnosed bilateral hearing loss and 
tinnitus and active duty service.  

In this case, the Veteran, his wife, and his friend are 
competent to report symptoms because this requires only 
personal knowledge as it comes to them through their senses.  
Layno, 6 Vet. App. at 470.  However, the Board reiterates 
that hearing loss and tinnitus are not the types of disorder 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to the lay statements.  
See Cartright, 2 Vet. App. at 25.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  Despite 
the heightened duty involved in cases such as this where the 
Veteran's service records are unavailable and notwithstanding 
his assertions to the contrary, the Board finds that the 
weight of the evidence demonstrates that his bilateral 
hearing loss and tinnitus are unrelated service.  
Accordingly, the Board is unable to grant the benefits 
sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision on these matters.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in May 2006, the RO 
also provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has associated VA outpatient treatment records 
and a few service personnel records with the claims file.  

Based on a January 2006 VA Memorandum, the RO attempted to 
obtain additional military information, but the Veteran's 
service treatment records were unavailable.  In making a 
formal finding regarding the unavailability of his service 
treatment records, the RO noted that all efforts to obtain 
the information had been exhausted and that any further 
efforts to obtain the information would be futile.  

Additionally, the Veteran submitted private medical evidence 
and statements on his behalf, including an April 2007 
statement from an acquaintance, with regard to the pending 
claims.  Also, he and his wife were provided an opportunity 
to set forth their contentions during the hearing before a 
Decision Review Officer at the RO in May 2007.  Further, 
specific VA medical opinions pertinent to the issues on 
appeal were obtained in January 2006.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


